         Case 1:16-cr-00091-PKC Document 443 Filed 04/07/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       April 7, 2021


BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007


                           Re: United States v. Scott Tucker
                               S1 16 Cr. 91 (PKC)


Dear Judge Castel:

                  The Government respectfully requests that the Court enter the attached Third Final
Order of Forfeiture as to Specific Property in this matter. As set forth in the supporting declaration,
all right, title and interest of the Defendant, Scott Tucker, in the Specific Property was ordered
forfeited pursuant to an Amended Consent Preliminary Order of Forfeiture as to Specific
Properties/Money Judgment (Docket Entry 344) and all third-party claims have been resolved.
Accordingly, the attached the Third Final Order of Forfeiture as to Specific Property should be
entered so that the Government can dispose of the Specific Property according to law.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney


                                               By:
                                                       Sagar Ravi
                                                       Assistant United States Attorney
                                                       One St. Andrew’s Plaza
                                                       New York, New York 10007
                                                       Tel.: (212) 637-2195
